DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 12/07/2022 is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1/ 6 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No.11/419,547. This is a statutory double patenting rejection.

Claims 1/6 of instant application
Claim 1 of US Patent Number 11/419,547 
A docking station assembly for providing a releasably secure connection between an electronic controller device and one or more conductive pathways of a textile substrate comprising: a module dock station having a body fixedly connected to a substrate assembly mounted on the textile substrate, the body exposing an electrical dock connector configured for mating with an electrical controller connector of the electronic controller device; the substrate assembly comprising: a first substrate positioned to one side of the textile substrate, such that one or more first electrical connection locations of the first substrate are aligned with the one or more conductive pathways, the first substrate having the electrical dock connector mounted thereon and electrically connected to the one or more first electrical connection locations by one or more respective substrate conductive pathways; a second substrate positioned on the other side of the textile substrate opposite the one side, the second substrate having one or more second electrical connection locations aligned with the one or more first electrical connection locations; and one or more respective fasteners fastening the one or more second electrical connection locations with the one or more first electrical connection locations, thus fixedly securing the textile substrate between the first substrate and the second substrate; 
A docking station assembly for providing a releasably secure connection between an electronic controller device and one or more conductive pathways of a textile substrate comprising: a module dock station having a body fixedly connected to a substrate assembly mounted on the textile substrate, the body exposing an electrical dock connector configured for mating with an electrical controller connector of the electronic controller device; the substrate assembly comprising: a first substrate positioned to one side of the textile substrate, such that one or more first electrical connection locations of the first substrate are aligned with the one or more conductive pathways, the first substrate having the electrical controller dock connector mounted thereon and electrically connected to the one or more first electrical connection locations by one or more respective substrate conductive pathways; a second substrate positioned on the other side of the textile substrate opposite the one side, the second substrate having one or more second electrical connection locations aligned with the one or more first electrical connection locations; and one or more respective fasteners fastening the one or more second electrical connection locations with the one or more first electrical connection locations, thus fixedly securing the textile substrate between the first substrate and the second substrate; wherein the one or more first electrical connection locations are in electrical contact with the adjacent one or more conductive pathways, wherein the one or more first electrical connection locations are eyelets or grommets leading to the electrical controller connector via the one or more respective substrate conductive pathways.

Claim 6, wherein the one or more first electrical connection locations are in electrical contact with the adjacent one or more conductive pathways, wherein the one or more first electrical connection locations are eyelets or grommets leading to the electrical controller connector via the one or more respective substrate conductive pathways.





Regarding claims 2-5 and 7-10, claims 2-10 of U.S. Patent No. 11/419,547 further teaches dependent claims 2-18 of the instant application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Artel (WO 2016054057).

 	Pertaining to claim 1, Artel discloses A docking station assembly for providing a releasably secure connection between an electronic controller device (30, see paragraph [0039]) and one or more conductive pathways of a textile substrate (see fabric and FPC, PCB substrate 120, 140 in Figs. 18-21) comprising: a module dock station having a body (130, see fig. 1) fixedly connected to a substrate assembly mounted on the textile substrate (see fabric and FPC, PCB substrate 120, 140 in Figs. 18-21), the body exposing an electrical dock connector (contacts 145 on substrate 120 form a connector or main object 30) configured for mating with an electrical controller connector of the electronic controller device (see fig. 11); the substrate assembly (see fig. 2) comprising: a first substrate (120) positioned to one side of the textile substrate (see fabric and FPC, PCB substrate 120, 140 in Figs. 18-21), such that one or more first electrical connection locations of the first substrate (120) are aligned with the one or more conductive pathways, the first substrate (120) having the electrical dock connector (contacts 145 on substrate 120 form a connector or main object 30) mounted thereon (see fig. 5) and electrically connected to the one or more first electrical connection locations by one or more respective substrate conductive pathways (see figs. 18-21: contact pad, via, traces);
 	 a second substrate (140) positioned on the other side of the textile substrate (fabric in Figs. 18-21 opposite the one side, the second substrate (140) having one or more second electrical connection (see fig. 21; PCB, contact pad, via) locations aligned with the one or more first electrical connection locations; and
 one or more respective fasteners (see figs. 18-21; screw, rivet) fastening the one or more second electrical connection locations with the one or more first electrical connection locations, thus fixedly securing the textile substrate between the first substrate (120) and the second substrate (140); wherein the one or more first electrical connection locations are in electrical contact with the adjacent one or more conductive pathways (see fig. 18-21: contact pad, via, trace).

 	Pertaining to claim 2, Artel discloses, wherein the one or more respective fasteners (see figs. 18-21; screw, rivet) are electrically conductive and in physical contact with the one or more conductive pathways, thus contributing to said electrical contact (see fig. 18-21: contact pad, via, trace).

 	Pertaining to claim 3, Artel discloses further comprising a textile pocket (docket station can be accommodated in pocket such as slots or pouches present in the garment (see [0036])) of the textile substrate (see fabric and FPC, PCB substrate 120, 140 in Figs. 18-21) for receiving the body.  

 	Pertaining to claim 4, Artel discloses, wherein the textile pocket (docket station can be accommodated in pocket such as slots or pouches present in the garment (see [0036])) of the textile substrate (see fabric and FPC, PCB substrate 120, 140 in Figs. 18-21) is preferably a structure which is raised above an adjacent surface of the textile substrate and fabricated by knitting into a knit structure of the textile substrate.  (Pocket securely connect the docking station to the fabric).

 	Pertaining to claim 5, Artel discloses, wherein the one or more respective fasteners are rivets (see figs. 18-21; screw, rivet).  
 	
 	Pertaining to claim 6, Artel discloses, wherein the one or more first electrical connection locations are eyelets or grommets (contact pads, via) leading to the electrical controller connector via the one or more respective substrate conductive pathways (see figs. 5,6, 18 and 19). 
 
  	Pertaining to claim 7, Artel discloses, wherein the one or more respective substrate conductive pathways are traces (contact pad, see fig. 18) of PCB circuitry, such that the first substrate is a PCB (substrates 120 and 140 as a FPC and a PCB).

 	Pertaining to claim 8, Artel discloses, wherein the textile substrate (docket station can be accommodated in pocket such as slots or pouches present in the garment (see [0036]) is incorporated into a garment selected from the group consisting of: a band; underwear; a bra; and a shirt, (see paragraph [0036]).

 	Pertaining to claim 9, Artel discloses a releasable mechanical connector located on the body, the releasable mechanical connector facilitating a releasably secure mechanical connection between the controller device and the body, (see paragraph [0064]; clamps, magnets, adhesives) discloses different alternative for releasable fixing the controller device. 

 	Pertaining to claim 10, Artel discloses, wherein the electrical dock connector mates with the electrical controller connector via a pin and socket configuration, (see paragraph [0034].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hopkins (US 20190027947 A1), Perkins (20180132748 A1)
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hopkins (20190027947-A1) and Perkins (US 20180132748 A1).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848